In re Jacobs, Kemper; — Defendants); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 90KA-0302; Parish of Orleans, Criminal District Court, Div. "F”, No. 332-646.
Prior report: La.App., 574 So.2d 1312.
Granted and transferred to the Criminal District Court, Parish of Orleans, Section F, for appointment of counsel and eviden-tiary hearing on the ineffective appellate counsel and double jeopardy issues revealed in the arguments relator presents in his petition.